[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 8
The Defendant in this matter has filed a motion for Transfer of Prosecution addressed as a motion for change of venue.
The basis of the motion is that the prosecutors are hostile to the defendant and therefore the State refuses to terminate the prosecution unilaterally.
Under the provisions of Practice Book Section 835 the judicial authority must be satisfied that a fair and impartial trial cannot be had where the case is pending.
The Defendant has not claimed any statement of facts other than prosecutorial hostility to warrant a transfer. There is no allegation of pre-trial publicity. No allegation of potential prejudicial juror familiarity with the facts of the case. There is no allegation that the trial cannot be had in front of an impartial judge or jury. On a motion to transfer, the movant must demonstrate that a fair and impartial trial is not otherwise possible. State v. Townsend, 201 Conn. 215, 224.
The State has indicated that although pre-trial discussion have taken place, resolution of the matters was not reached. The allegation that the prosecutor is hostile to the defendant is insufficient as matter of law to dismiss or require a transfer of the case to another venue. See State v. Anonymous, 36 Conn. Super. Ct. 338
(1986) and cases cited therein.
If the matter is placed on the jury list, the court may in accordance with Practice Book Section 700 schedule a jury disposition conference.
The matter of the conference is applicable only if the matter is placed on the jury docket. As of the present time, the matter is not on the jury trial list.
The Motion for Transfer of Prosecution (change of venue) is denied.
KOCAY, J.
CT Page 9